Citation Nr: 0809412	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  00-04 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee chondromalacia and arthritis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia and arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1972 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
the veteran's right knee chondromalacia and left knee 
chondromalacia.  In November 2005, the RO recharacterized the 
veteran's knee disabilities as right knee chondromalacia and 
arthritis evaluated as 10 percent disabling and left knee 
chondromalacia and arthritis evaluated as 10 percent 
disabling.  In July 2006, the Board denied increased 
evaluations for the veteran's right knee chondromalacia and 
arthritis and left knee chondromalacia and arthritis.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court vacated the Board's July 2006 decision and remanded the 
veteran's appeal to the Board. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

VA clinical documentation dated in April 2006 indicates that 
the veteran was treated for trauma associated with a fall 
which occurred when "his knee gave out."  In an undated 
written statement, the veteran conveyed that he had been 
"fired from more then (sic) one job due to my disability."  
In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which encompassed the knees in October 2005.  The VA's duty 
to assist includes, in appropriate cases, the duty to conduct 
a thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that further VA evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's holding 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) are 
fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his chronic knee 
disabilities after October 2005, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2006, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his right knee and left knee 
chondromalacia and arthritis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right knee and left knee 
chondromalacia and arthritis and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the knees should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's service-connected right 
knee and left knee disabilities upon his 
vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

5.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his right knee chondromalacia and 
arthritis and left knee chondromalacia 
and arthritis.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

